COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


HALMOR CORPORATION D/B/A
 DR. PEPPER OF STAUNTON
AND
SELECTIVE INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 2293-94-3                           PER CURIAM
                                                   MAY 30, 1995
ROBERT DONALD KELLEY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
         (G. Rodney Young, II; Wharton, Aldhizer & Weaver,
         on brief), for appellants.

         No brief for appellee.



     Halmor Corporation d/b/a Dr. Pepper of Staunton and its

insurer (hereinafter collectively referred to as "employer")

contend that the Workers' Compensation Commission erred in

finding that Robert Donald Kelley sustained an injury by accident

arising out of and in the course of his employment.     Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.
     "In order to carry his burden of proving an 'injury by

accident,' a claimant must prove that the cause of his injury was

an identifiable incident or sudden precipitating event and that

it resulted in an obvious sudden mechanical or structural change
in the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
858, 865 (1989).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).          We

must uphold the commission's findings of fact if they are

supported by credible evidence.       James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     Kelley testified that on November 15, 1993, he lifted and

pulled the corner of a three-foot by four-foot pallet loaded with

drinks in an attempt to remove the plastic wrap.      Kelley

testified that the plastic wrap would not come off and that he

had to lift and pull it several times to remove it from the

pallet.   After removing the plastic wrap, Kelley loaded or moved

the pallet.   Approximately five minutes later, he sat down in a

truck and felt a bulging pain.    He examined himself in the

restroom and discovered that "things didn't look right."       He

informed his co-worker that he had hurt himself.      The co-worker

told him that he had sustained a hernia.      The pain worsened as

Kelley continued to work.   At 1:00 a.m. the next morning, Kelley

sought treatment at King's Daughter's Hospital emergency room.
     The hospital emergency room report states that Kelley

"pulled something loose in LLQ, at work 8 pm tonight upon lifting

pallet of Dr. Pepper-noted swelling upon getting into truck."

Kelley was diagnosed with acute inguinal hernia.      Dr. William L.

Faulkenberry's Attending Physician's Report relates a similar



                                  2
history and notes treatment for left inguinal hernia.

     The commission awarded compensation, finding that Kelley's

left inguinal hernia was the result of a November 15, 1993,

identifiable incident that caused an obvious sudden mechanical or

structural change in Kelley's body.   Kelley's testimony and the

medical evidence provides sufficient credible evidence to support

the commission's findings.   Although Kelley did not experience

pain until five minutes after pulling and lifting the pallet, his

condition can be fairly traced to an identifiable incident

occurring at a specific time.   "Where reasonable inferences may

be drawn from the evidence in support of the commission's factual

findings, they will not be disturbed on appeal."   Hawks v.

Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698

(1988).

     For the reasons stated, we affirm the commission's decision.

                                                         Affirmed.




                                 3